Title: To George Washington from John Hancock, 1 July 1776
From: Hancock, John
To: Washington, George

 

Sir
Philada 1 July 1776

I wrote you by the Express on Saturday last, since which nothing has Occurr’d worthy your Notice—The sole Reason of Troubling you with this is to Acquaint you that in Consequence of your orders to Capt. Peters he proceeded with Major Rogers to this City, & Call’d on me Saturday last, & in the Evening of that day I Reliev’d him of his Charge, & put Major Rogers under Guard at the Barracks, where he now Remains; the Congress having by a particular Appointmt had under Consideration a momentous matter this day, which prevented their Attention to Major Rogers—My next will Inform you I hope of some very decisive Measures.
Being much Engag’d can only Add my best wishes for your Health & Success, with Respects to your worthy Lady, I am Sir Your very hum. st

John Hancock Pt


In justice to Capt. Peters I must Say he has Conducted exceeding well.

